Exhibit 10.15

SUPPLEMENT TO THE TERADYNE, INC.

1996 EMPLOYEE STOCK PURCHASE PLAN

(as amended as of January 1, 2019)

DANISH SECTION

Preamble

The purpose of this Supplement (the “Supplement”) to the Teradyne, Inc. 1996
Employee Stock Purchase Plan (the “Plan”), as amended, modified or restated (the
Plan as modified by this Supplement in accordance with the terms hereof, the
“Danish Subplan”), is to allow Teradyne, Inc. (the “Company”) to grant an option
to purchase shares of the Company’s Common Stock at a discount to certain
employees and officers of its Danish subsidiaries, (“Teradyne Denmark
Subsidiaries”) in a manner that will comply with certain conditions set forth in
the Danish Share Option Act (aktieoptionsoloven) as amended on 6 December 2018
and effective 1 January 2019 (“Danish Share Option Act”). Capitalized terms used
herein but not elsewhere defined shall have the same meanings as those in the
Plan. Unless as set forth herein, all of the terms of the Plan shall apply to
grants under this Danish Subplan.

This Danish Subplan was authorized and approved by an officer of the Company on
December 4, 2019, pursuant to authority delegated to such officer by the
Compensation Committee of the Board of Directors (the “Committee”). The Danish
Subplan is a new equity incentive scheme designed to comply with the Danish
Share Option Act.

Eligibility

Only employees and officers of Teradyne Denmark Subsidiaries are eligible to
receive options to purchase shares of Common Stock under this Danish Subplan.

Effect of Termination of Employment

The right to purchase shares under this Danish Subplan will terminate upon
termination of employment, except in the event of termination due to a lay off
or retirement during the last three months of a Payment Period (as set forth in
Article 14 of the Plan).

In all other circumstances, the right to purchase shares will terminate as of
the date of termination of employment. For purposes of participation in the
Plan, a participant’s status as an employee will be considered terminated as of
the date the participant is no longer actively providing services to Teradyne
Denmark Subsidiaries (regardless of the reason for such termination or the terms
of the participant’s employment agreement, if any) and will not be extended by
any notice period (e.g., the participant’s period of service would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under Danish employment laws or the terms of the participant’s
employment agreement, if any). The Committee shall have the exclusive discretion
to determine when the participant is no longer actively providing services for
purposes of participation in the Plan(including whether the participant may
still be considered to be providing services while on a leave of absence).

A participant’s employment shall be considered as continuing uninterrupted
during any bona fide leave of absence (such as those attributable to illness or
military obligations) provided that the period of such leave does not exceed 90
days or, in the case of an employee, if longer, any period during which the
participant’s right to reemployment is guaranteed by Danish law. A bona fide
leave of absence with the written approval of the Committee shall not be
considered an interruption of employment, provided that such written approval
contractually obligates Teradyne Denmark Subsidiaries to continue the employment
of the participant after the approved period of absence.

 

1